Name: COUNCIL REGULATION (EC) No 140/95 of 23 January 1995 extending the provisional anti-dumping duty on imports of colour television receivers originating in Malaysia, the People' s Republic of China, the Republic of Korea, Singapore and Thailand
 Type: Regulation
 Subject Matter: communications;  competition;  Asia and Oceania;  trade
 Date Published: nan

 28 . 1 . 95 Official Journal of the European Communities No L 21 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 140/95 of 23 January 1995 extending the provisional anti-dumping duty on imports of colour television receivers originating in Malaysia, the People's Republic of China, the Republic of Korea, Singapore and Thailand THE COUNCIL OF THE EUROPEAN UNION, extension of the validity of the provisional duty for an additional period of two months ; Whereas the exporters have raised no objections,Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION :Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community ('), and in particular Article 1 1 (5) thereof, Having regard to the proposal from the Commission, Article 1 The validity of the provisional anti-dumping duty on imports of colour television receivers originating in Malaysia, the People's Republic of China, the Republic of Korea, Singapore and Thailand imposed by Regulation (EC) No 2376/94 is hereby extended for a period of two months expiring on 3 April 1995. It shall cease to apply if, before the expiry of that period, the Council adopts definitive measures or the proceeding is terminated pursuant to Article 9 of Regulation (EEC) No 2423/88 . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Whereas, by Regulation (EC) No 2376/94 (2), the Commission imposed a provisional anti-dumping duty on imports of colour television receivers originating in Malaysia, the People's Republic of China, the Republic of Korea, Singapore and Thailand ; Whereas examination of the facts has not yet been completed and the Commission has informed the expor ­ ters known to be concerned of its intention to propose an This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 January 1995. For the Council The President A. JUPPÃ  (') OJ No L 209, 2. 8 . 1988 , p. 1 . Regulation as last amended by Regulation (EC) No 522/94 (OJ No L 66, 10. 3 . 1994, p. 10). (2) OJ No L 255, 1 . 10 . 1994, p. 50 .